Citation Nr: 0736887	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-35 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to May 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

Also, the Board notes that the NPRC has certified that the 
veteran's SMRs were destroyed in the 1973 fire at the NPRC.  
In such circumstances, VA has a well-established heightened 
duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran served during the Korean Conflict as an 
amphibious vehicle driver transporting troops, including 
artillery units.  In his August 2006 notice of disagreement, 
and at the September 2007 Travel Board hearing, he alleged 
his military occupation exposed him to gunfire, artillery 
fire, and loud engine noises daily.  He claims his bilateral 
hearing loss and tinnitus are a result of such noise 
exposure.

The veteran is not clear about the onset of his hearing loss 
and tinnitus.  At his November 2005 VA Compensation & Pension 
(C&P) examination, he reported that his hearing problems 
began approximately fifteen years before the exam.  At his 
Travel Board hearing, he testified his hearing loss likely 
began in service as he was always asking people to repeat 
themselves while his tinnitus started ten or more years ago.  
Similarly, at the VA C&P examination, he reported postservice 
occupational noise exposure both as a garbage collector and 
as a driver of a mechanical sweeper (hearing protection 
devices were not issued).  However, in his NOD, the veteran 
stated he was not exposed to noise in his civilian 
occupations.

It is not in dispute that the veteran currently suffers from 
bilateral hearing loss and tinnitus.  Based upon his reported 
working arrangements in service, it is also likely that he 
was exposed to, at least, some noise trauma in service.  What 
remains to be determined is whether the current hearing loss 
and tinnitus are related to his noise trauma exposure in 
service.  

The current record reflects that the veteran began seeking 
treatment for his bilateral hearing loss and tinnitus in 
March 2005.  However, in testimony at the Travel Board 
hearing, he indicated he first sought treatment for hearing 
loss in 1990-1991.  In a September 2007 statement, he 
clarified that he sought treatment from an audiologist at St. 
Vincent's Hospital in Staten Island, New York in October 
1991.  He subsequently followed up with his doctors, Dr. S. 
and Dr. W.  As records of the treatment he has identified may 
indeed contain pertinent information, they must be secured, 
if available.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for bilateral hearing loss and/or tinnitus 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO should specifically 
obtain complete records of treatment or 
evaluation the veteran received for 
hearing loss and/or tinnitus from St. 
Vincent's Hospital in Staten Island, New 
York and Dr. S. and Dr. W.  In conjunction 
with this development the veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.158(a), and that it remains his 
responsibility to ensure that the records 
are received if the RO is unable to obtain 
them.

2. 	The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his bilateral hearing loss and 
tinnitus.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  Based on an examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion responding to the following 
question: Is it at least as likely as not 
(50 percent or better probability) that 
the veteran's bilateral hearing loss and/ 
or tinnitus are related to his service, to 
include as due to noise trauma therein?  
The examiner should explain the rationale 
for all opinions given, specifically 
commenting on the evidence already of 
record, including the report of the 
veteran's prior VA C&P examination and the 
opinion by audiologist I.K. submitted in 
September 2007.  

3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

